Honorable R. L. Wilson, President   Opinion No. O-4714
Texas State Board of Pharmacy       Re: Traveling expense to meeting
Huntsville, Texas                   of Boards of Pharmacy of the several
                                    States.
Dear Sir:

          Your letter of recent date requests the opinion of this Depart-
ment on the question whether a member of your Board may attend a meeting
of the Boards of Pharmacy of the several States at Denver and have his
expenses paid by the State of Texas out of the funds collected by your
Board.

          Vernon's Revised Civil Statutes, Article 4542a, creates and
prescribes the powers, duties and privileges of the State Board of Phar-
macy. Section 3 of that act provides in part as follows: ".....in addi-
tion to said per diem each member shall receive expenses incurred while
actually engaged --
                 in the performance --
                                    of the duties ---
                                                  of the Board."

          Neither of your letters gives us sufficient information regard-
ing the business to be transacted at the meeting of the State Boards in
Denver to enable us to determine whether, in making such trip, your Board
member will be "actually engaged in the performance of the duties of
the Board." The duties of your Board are defined by the statute; your
Board has no other powers or duties in addition to those expressly pre-
scribed by law; save those incidental powers necessarily implied in order
that your Board may discharge its e-xpressduties. The powers and duties
of your Board do not extend to the promotion a~ndprotection of the public
health generally; your authority concerns the public health only in the
respect that you are charged with the duty of fixing the standards for
registration of pharmacists and with the duty of seeing that all laws
pertaining to pharmacy are enforced.

          In the absence of more detailed information, we can give you
only a general answer to your question:

          If the business to be transacted at the Denver meeting is such
that attendance upon that meeting is reasonably necessary to enable your
Board efficiently to discharge its statutory duties, the traveling expenses
Honorable R. L. Wilson, page 2 (O-4714)



of a Board member incurred in attendsme t!;art.:ov
                                                 rtiy~b,e
                                                        paid undm tk
provision of the statute above quoted; otherwise they gay not be paid.

                                                      Yours very truly




                                               By    /s/ R. W. Fairchild
                                                     Richard W. Fairchild
                                                                Assistant

RWF:nw:ln

            APPROVED JUL 31, 1#2

            /s/ Gera1a c. l.kim

            Al'i'ORNEY
                     GENERAL OF YEXAS


                                         APPROVED
                                         OPINION
                                        COMMlTl'EE
                                        RY /*I TM3
                                          CHAIRMAN